DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the preliminary amendment of the application 17/298,240, including a substitute specification, cancellation of claims 1-9, and addition of claims 10-18, is acknowledged.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana et al., U. S. Patent 9,022,890.

Smetana shows a drive device 1 for a motor vehicle (col. 4, lines 25-28) in figures 1 and 2.
	A drive unit 3 has a driveshaft 7 via which a torque from the drive unit 3 can be provided (col. 4, lines 36-37).
	The drive device 1 comprises a housing 20.
	As most clearly shown in figure 2, a planetary gear set 4 (labeled in fig. 1) is disposed in the housing 20, wherein the planetary gear set 4 has a sun gear 9 (col. 4, lines 39-40).  Lines 1-5 of column 5 describe the sun gear 9 and the sun shaft 8 as a unitary element.
	A first connection device 21 allows relative movements, running in an axial direction of the driveshaft 7, between the sun gear 9 and the driveshaft 7, via which the sun gear 9 is drivable by the driveshaft 7 (col. 5, lines 17-19).  Lines 20-25 of column 5 emphasize that the “compensation interface 21” allows axial displacement between driveshaft 7 and sun shaft 8 (with integral sun gear 9) such that no axial forces can be transmitted between the drive unit rotor 6 and the sun gear 9. 

 	The axial bearing 15 is disposed in the axial direction between the drive unit 3 and the planetary gear set 4.
	A bearing casing 16 is formed separately from the housing 20 on which the roller bearing 15 is supported in the axial direction via an outer ring of the roller bearing 15 non-rotationally connected to the bearing casing 16.  Figure 2 shows support wall 16 has an axially extending portion for mounting the outer ring of the roller bearing 15 to contain the roller bearing 15 as a casing.  The bearing casing 16 is connected axially fixedly through axial needle bearing 18 to support 19 “which is fixedly connected in all directions to gear housing 20” (col. 4, lines 65-67).
(claim 10)

	The bearing casing 16 is secured at least indirectly on the housing 20 via a second connection device, axial bearing 18.  The second connection device 18 allows relative movements, running in a radial direction, between the bearing casing 16 and the housing 20 (w/19).
(claim 11)

	A support element 19 is formed separately from the housing 20 and separately from the bearing casing 16, and is fixed at least indirectly on the housing 20.  The bearing casing 16 is axially fixed on the support element 19.
(claim 12)

	The outer ring, as shown in figure 2, is supported directly on the bearing casing 16 in a radial direction (by the axially extending portion of 16) and/or directly on the bearing casing in the axial direction (by the radial wall portion of 16).
(claim 15)

Allowable Subject Matter

Claims 13-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 4,334,590 (Plumb) June 1982 - "The outer end of drive shaft 12 includes an elongate splined portion 12s and the central opening through sun gear 20 is similarly splined to establish a driving connection between the shaft and the sun gear and to permit the sun gear to move axially of the shaft."  A roller bearing for axially mounting the sun gear is supported in a bearing casing fixed to a housing of the planetary gear set.  The bearing is not disposed between the drive unit and the planetary gear set.

U. S. Patent 4,677,873 (Eastman et al.) July 1987 - a sun gear is splined on a driveshaft, and is supported by a bearing between the sun gear and the input.

EP 0 591 908 (Giurianti et al.) April 1994 - a sun gear is coupled with a drive unit through a spline, and is supported by a bearing in a case connected to a member formed integrally with a ring gear, which is then fixed to a housing.  The bearing is between the drive unit and the planetary gear set.  The bearing radially mounts the sun gear, but since the driveshaft is between the sun gear and the bearing, and there is a spline connection between the sun gear and the driveshaft, the bearing does not axially mount the sun gear.

U. S. Patent 5,370,014 (Pigozzi et al.) December 1994 - various embodiments of a connection device between a driveshaft and a sun gear that allows relative movements.

CN 105276095 (Qian et al.) January 2016 - a sun gear is coupled through a "floating toothed sleeve" to a driveshaft.  A bearing appears to be shown supported in a bearing casing fixed to a bracket that is attached to a housing.  Since the floating coupling is between the sun gear and the bearing, the bearing does not axially mount the sun gear.

DE 10 2016 220 952 (Magnussen et al.) April 2018 - a bearing for a sun gear/drive shaft is supported in a bearing casing fixed to a housing. (fig. 2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659